Title: To George Washington from William Heath, 2 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point April 2nd 781
                        
                        I find there is in every Regiment a Considerable number of women & Children, especially the former
                            who draw Provisions——many of the Officers assert that there is a resolve of Congress or an order or Regulation of Your
                            Excellencys which points out the number allowed to each Company or Regiment, If there is such resolve, or order, I will
                            thank you for information of it if there is not I wish your Opinion or direction in the Case, for if it is allowable, some
                            Limits Seem necessary to be fixed, or it will Soon become a growing evil and Injurious to the Service, for notwithstanding
                            they may be honest and legally married Women, the number will soon encrease so as to become very burdensome altho a
                            Certain number may be really necessary. I have the honor to be with the greatest respect Your Excellencys most Obedt Sert
                        
                            W. Heath
                        
                    